This cause came on for further consideration upon the filing on October 5, 2000, by movant, *1450Disciplinary Counsel, of a motion for order to show cause why respondent, Ralph L. Marzocco, should not be held in contempt for failure to obey a subpoena duces tecum issued by the Board of Commissioners on Grievances and Discipline. On November 28, 2000, this court issued a show cause order and ordered respondent to file a written response. On December 14, 2000, respondent filed a response to the show cause order. Upon consideration thereof,
IT IS ORDERED by this court that Ralph L. Marzocco, Attorney Registration No. 0020072, last known address in Dayton, Ohio, is found in contempt and that he be fined the amount of $100 per day from the date of this order until he complies with the subpoena duces tecum. It is further ordered that respondent shall pay the fine to the Clerk of the Supreme Court by money order or certified check made payable to Clerk, Supreme Court of Ohio.
IT IS FURTHER ORDERED that upon respondent’s compliance with the subpoena duces tecum, Disciplinary Counsel shall file with this court written notice verifying that respondent obeyed the subpoena duces tecum and the date on which he obeyed the subpoena duces tecum.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.